Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Castelluci (Reg. No. 43535) on 27 Jul 2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:
An ultrasound transducer positioning apparatus comprising: 
a base having a first surface configured and operative selectively to rest upon a selected portion of an ultrasound transducer when the ultrasound transducer is secured on a region of a patient's body with a first strap or adhesive, a second surface opposite the first surface, the second surface having a transverse channel dimensioned to receive a second strap to apply a first force to urge the base towards the ultrasound transducer when the second strap is cinched about the patient's body, and a peripheral wall extending between the first surface and the second surface; and 
a cap having a cap surface to engage the second surface of the base when the second strap is disposed in the channel and a normal surface that extends substantially normal to the cap surface to engage the peripheral wall of the base; 
wherein when the cap is engaged with the base, an interference fit exerts a second force on the second strap disposed between the peripheral wall of the base and the normal surface of the cap to prevent movement of the second strap relative to the base, and wherein when the second strap is cinched, the first force causes the first surface to orient the ultrasound transducer in such a manner as to control an angle at which ultrasonic energy is delivered to the region of the patient's body by the ultrasound transducer.

Claim 5 has been amended as follows:
The apparatus of claim 1 wherein the base is constructed of a material selected from the group consisting of 

Claim 7 has been amended as follows:
The apparatus of claim 1 wherein the cap surface has a transverse slot dimensioned to allow the second strap to pass through the transverse slot.

Claim 16 has been amended as follows:
	The apparatus of claim 1 wherein the normal surface of the cap has a first horizontal slot dimensioned to allow the second strap to pass through the first horizontal slot.

Claim 17 has been amended as follows:
The apparatus of claim 16 wherein the normal surface of the cap additionally has a second horizontal slot positioned opposite the first horizontal slot and dimensioned to allow the second strap to pass through the second horizontal slot.

Claim 18 has been amended as follows:
The apparatus of claim 17 wherein the first horizontal slot and the second horizontal slot enable selective adjustment of the second force on the second strap.

Allowable Subject Matter
Claims 1-9 and 16-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, the prior arts of record do not disclose, neither individually nor in combination, at least a base selectively resting upon an ultrasound transducer that is secured by a first strap or an adhesive and a second strap disposed between the base and a cap to bear a force exerted by an interference fit to orient the ultrasound transducer. Mornhinweg et al. (US Patent No. 5191889), a prior art previously made of record, at least discloses a strap disposed between a base and a cap, where the base includes an ultrasound transducer (see at least Fig. 1-3: housing 2, bow 3, and belt 7), but does not disclose the ultrasound transducer bearing the base selectively and secured by an additional strap or an adhesive on a region of a patient’s body. 
The technical advantage of the claimed invention is “to control or otherwise to influence the angle at which ultrasound energy is delivered to (and received from) a patient’s body” (see [0007] of the specification of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799